Order affirmed, with ten dollars costs and disbursements. We think that plaintiff is entitled to the examination sought and that her practice in serving a notice to produce upon the examination the books and papers in question, so as to permit secondary evidence of their contents upon such examination if they are not produced, was proper and is in harmony with the manifest purpose of the Civil Practice Act and the Rules of Civil Practice to simplify the practice in the courts. While many of the documents sought by the notice to produce are technically in the possession of a corporation not a party to the action, the appellant is the owner of the entire capital stock of that corporation, and, therefore, has actual possession and control of such documents and is able to produce them. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.